         Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 1 of 12. PageID #: 763




                              IN THE UNITED STATES DISTRICT COURT FOR
                                 FOR THE NORTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION


United States of America,                                               Case No. 3:18CR387

                    Plaintiff,

           v.                                                           ORDER

Richard Rowold, et al.

                    Defendants.


           On July 11, 2018, the government filed a two-count indictment against defendants Richard

Rowold and Steven Robison for violations of the Gun Control Act of 1968 (“GCA”), 18 U.S.C. §

922, et seq.

           Count 1 alleges that both defendants violated § 922(a)(6) by making a false statement in

connection with the acquisition of fifty Anderson AM-15 lower receivers. 1 Count 2 alleges that

Rowold violated § 922(g)(1) by possessing fifteen Anderson AM-15 lower receivers.

           Defendant Robison filed a motion to dismiss Count 1. (Doc. 39). Rowold filed a motion to

adopt Robison’s motion to dismiss Count 1 and to apply the motion to Count II. (Doc. 40). I

allowed these requests.

           The government filed an opposition to the defendants’ dismissal motions. (Doc. 41). Both

defendants filed replies. (Docs. 43, 44). On September 26, 2019, I held an evidentiary hearing and




1
    The indictment refers to the alleged firearm as “Anderson AM-15 lower receivers.”

The term, “AR-15” refers generically to the civilian semi-automatic version of the military M-16 automatic rifle.
“AM-15” refers to the AR-15 that Anderson Manufacturing produces. I use the common parlance AR-15 in this
opinion.
      Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 2 of 12. PageID #: 764



heard oral argument. I gave leave to the parties to file supplemental briefs, which they have done.

(Docs. 64, 70, 72).

         For the reasons that follow, I grant the defendants’ motions to dismiss both counts of the

indictment. 2

                                                   Background

         The defendants assert that the indictment fails to allege facts constituting an offense that,

if proved, would establish prima facie commission of a crime. (Doc. 39). More specifically, the

defendants claim that the AR-15 lower receiver is not a “firearm” as required by and defined in §

921(a) of the GCA. Id. 3

         At the evidentiary hearing defense witness Daniel O’Kelly and government witness Daniel

Hoffman, an employee with the ATF Firearms and Technology Division, 4 testified about the

components of an AR-15. The testimony established a set of pertinent undisputed facts about the

weapon and its universally common structural components.

         The AR-15 firearm platform is a two-part system comprised of an “upper receiver” and a

“lower receiver.” (Doc. 60 Pg ID 466). Neither the upper nor the lower receiver can, standing

alone, cause the weapon to fire. Id. at 581. The upper receiver houses the bolt and enables insertion

of the barrel. The lower receiver provides housing for the hammer and the firing mechanism. Id.

at 466. The AM-15 lower receiver at issue here is a container that would, in a fully assembled



2
 The defendants did not challenge the indictment on sufficiency of notice grounds. The government’s opposition,
however, addressed the issue. I decline to address it, as the challenges the defendants made suffice to grant their
motions.
3
 The “receiver,” in lay terms, is the part of a firearm that provides housing for the components that enable a gun to
shoot bullets.
4
 According to Mr. Hoffman, the Division in its day-to-day operations, provides the technical guidance and
classification on how items fall within the GCA. In other words, the Division interprets and applies the GCA and
ATF regulations to determine their applicability in particular circumstances.

                                                          2
     Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 3 of 12. PageID #: 765



weapon, house only the hammer and the firing mechanism. Id. at 472. The specific items in this

case were, when purchased, simply empty containers, shown by defendants’ Exh. A.




                                      Standard for Dismissal

       To be legally sufficient, an “indictment must assert facts which in law constitute an offense;

and which, if proved, would establish prima facie the defendant’s commission of that crime.”

United States v. Maney, 226 F.3d 660, 663 (6th Cir. 2000) (citing United States v. Superior

Growers Supply, Inc., 982 F.2d 173, 177 (6th Cir. 1992).

       Pursuant to Fed. R. Crim. P. 12(b), the defendant may file a pretrial motion to dismiss an

indictment on the basis that it fails to state an offense, i.e., that “the indictment does not charge a

crime against the United States.” United States v. Cotton, 535 U.S. 625, 631 (2002) (quoting Lamar

v. United States, 240 U.S. 60, 65 (1916).

       When a defendant argues that “as a matter of law the undisputed facts do not constitute the

offense charged in the indictment, the Court is reviewing a question of law, not fact.” United States

v. McMichael, 350 F.Supp.3d 647, 650 (W.D. Mich. 2018) (quoting United States v. Vertz, 40 F.

App’x 69. 70 (6th Cir. 2002)). Thus, for a motion to dismiss to qualify for consideration, the

relevant facts must be undisputed, and the dispositive issue must involve a question of law. E.g.

United States v. Hofstetter, 2018 WL 1704241, *6 (E.D. Tennessee 2018).




                                                  3
      Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 4 of 12. PageID #: 766



         The pending motions satisfy these requirements. There is no factual dispute about what

part of an AM-15 (and all AR-15s) is the lower receiver or about its components. The only dispute

is whether, as a matter of law, the lower receiver is a “firearm” under the GCA.

                                                     Discussion

                                        A. Applicable Legal Principles

         The Sixth Circuit directs that “[t]he language of the statute is the starting point for

interpretation…” United States v. Jackson, 635 F.3d 205, 209 (6th Cir. 2011) (quoting United

States v. Choice, 201 F.3d 837, 840 (6th Cir. 2000)).

         Under § 922(a)(6), it is unlawful:

                  For any person in connection with the acquisition or attempted
                  acquisition of any firearm or ammunition from a licensed importer,
                  licensed manufacturer, licensed dealer, or licensed collector,
                  knowingly to make any false or fictitious oral or written
                  statement…., intended or likely to deceiver such importer,
                  manufacturer, dealer, or collector with respect to any fact material
                  to the lawfulness of the sale or other disposition of such firearm or
                  ammunition under the provisions of this chapter.

         To sustain a conviction under § 922(a)(6), the government must prove that “(1) the

defendant knowingly made (2) a false or fictitious oral or written statement that was (3) material

to the lawfulness of the sale or disposition of a firearm, and was (4) intended to deceive or likely

to deceive a firearms dealer.” United States v. Harvey, 653 F.3d 388, 393 (6th Cir. 2011). 5

         The GCA defines a “firearm” as “(A) any weapon (including a starter gun) which will or

is designed to or may readily be converted to expel a projectile by the action of an explosive; (B)


5
  The government has indicated that even if I determine that the lower receiver at issue is not a firearm, the
defendants may still be charged under 18 U.S.C. § 922(a)(6) because “this classification is irrelevant to a charge
under § 922(a)(6).” (Doc. 72 Pg. ID 724). One of the bedrock principles of due process is that it is the government’s
burden to prove beyond a reasonable doubt every element of the crime charged. In re Winship, 397 U.S. 358, 364,
90 S.Ct. 1068, 1073. One of the elements requiring proof beyond a reasonable doubt under § 922(a)(6) is that the
false statement is “material to the lawfulness of sale or disposition of a firearm.” Harvey at 393. It is axiomatic that
if the government cannot prove that the AM-15 lower receiver is a firearm then the government has not met its
burden.

                                                           4
     Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 5 of 12. PageID #: 767



the frame or receiver of any such weapon; (C) any firearm muffler or firearm silencer; or (D) any

destructive device.” § 921(a)(3) (emphasis supplied).

       The statute does not itself define “frame or receiver.”

       That being so, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) has

adopted a gap-filling regulation that defines the term “frame or receiver” as “[t]hat part of a firearm

which provides housing for the hammer, bolt or breechblock, and firing mechanism, and which is

usually threaded at its forward portion to receive the barrel.” 27 C.F.R. § 478.11 (emphasis

supplied).

       As with all exercises in statutory interpretation, “we look first to the plain and unambiguous

meaning of the regulation.” In re Arctic Exp. Inc., 636 F.3d 781, 791 (6th Cir. 2011).

       Read plainly, the definition in § 478.11 is not difficult to understand. Using a serial comma,

it unambiguously states what is needed for a receiver to be a firearm, and thus within the scope of,

and thus covered by, the GCA: namely, all three parts – one of which must be either the bolt or

breechblock.

       Case law requires dismissing an indictment where the undisputed facts of the case simply

do not fall within the statute and implementing regulations.

       For example, in United States v. Moss, 872 F.3d 304 (5th Cir. 2017), the court considered

the definition of “You.” Following a fatal welding accident on an offshore oil platform, the

government indicted the platform’s owner and several oil platform contractors for violating the

Outer Continental Shelf Lands Act (OCSLA), 43 U.S.C. §§ 1331, et seq., the Clean Water Act, 33

U.S.C. §§ 1251 et seq., and involuntary manslaughter, 18 U.S.C. § 1112. Id. at 305.

       As does the indictment here, the indictment in Moss asserted that the defendants had

violated the statute’s enabling regulations. The specific allegation was that the defendants had



                                                  5
      Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 6 of 12. PageID #: 768



failed to perform pre-work inspections on the days before the welding accident. Id. at 307. The

contractors moved to dismiss. Id.

        As I am doing here, the court in Moss analyzed the regulatory provisions on which the

government based the indictment. There the district court concluded that none of the OSCLA

regulations applied to oilfield contractors. Id. Instead, the court determined, the regulations’ term,

“You,” applied only to the owner, and not to the contractors. Id.

        The applicable OSCLA regulation stated: “You” means “a lessee, the owner, or the holder

of operating rights, a designated operator or agent of the lessee(s), a pipeline right-of-way holder,

or a State lessee granted a right-of-use and easement.” 30 C.F.R. § 250.105.

        Missing from the definition are contractors, subcontractors, and service providers. Id. at

308. Noting that only the owner-defendant “is the owner, lessee, or holder of operating rights,” the

district court granted the contractors’ motion to dismiss. Id.

        In a case closer to this, though not under the GCA, United States v. McMichael, 350

F.Supp.3d 647 (W.D. Michigan 2018), the court dismissed an indictment charging unlawful

possession of firearms and ammunition by one who had been committed to a mental institution.

        The government charged the defendant after reviewing one of the defendant’s old renewal

applications to renew a firearms license. Id. at 651. His application stated, “No,” in response to

“have you ever been committed to a mental institution?” Id. (emphasis supplied).

        The issue in Michael was whether the defendant had been “committed” to a mental

institution.

        In May 2014, after the defendant’s wife had filed a petition and application for

hospitalization with a probate court, the defendant completed a “Request to Defer Hearing on




                                                  6
     Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 7 of 12. PageID #: 769



Commitment” form, whereby he agreed to a combined hospitalization and alternative treatment

program. Id. at 651. The probate court deferred the commitment hearing. Id.

       The government based its charge in Michael on 18 U.S.C. 922(g)(4), which provided:

               It shall be unlawful for any person…(4) who has been adjudicated
               as a mental defective or has been committed to any mental
               institution, to ship or transport in interstate or foreign commerce, or
               possess in or affecting commerce, any firearm or ammunition; or to
               receive any firearm or ammunition which has been shipped or
               transported in interstate or foreign commerce.

       In his motion to dismiss, the defendant argued that his May 2014 hospitalization was not a

“commitment to a mental institution.” 350 F. Supp.3d at 653.

       Section 922(g)(4) does not define “committed.” As in this case, an implementing regulation

fills the gap, defining “committed to a mental institution” as:

               A formal commitment of a person to a mental institution by a court,
               board, commission, or other lawful authority. The term includes a
               commitment to a mental institution involuntarily. The term includes
               commitment for mental defectiveness or mental illness. It also
               includes commitments for other reasons, such as for drug use. The
               term does not include a person in a mental institution for observation
               or a voluntary admission to a mental institution.

27 C.F.R. § 478.11.

       The court in Michael found that “[t]he regulation makes clear,…, that a voluntary

hospitalization or a hospitalization for observation does not amount to being ‘committed to a

mental institution’ and, furthermore, that an affirmative commitment decision by some

authoritative body is also required.” 350 F. Supp.3d at 656. That being so, the court found that “a

temporary, ex parte hospitalization with no adjudication had not caused the defendant to be

‘committed to a mental institution.’” Id. at 661.




                                                    7
      Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 8 of 12. PageID #: 770



        Dismissing the case, the court concluded that “as a matter of law” the defendant “was not

prohibited from possessing firearms or ammunition because he has never been committed to a

mental institution.” Id. at 662.

        Before deciding whether these decisions support the conclusion that the AM-15 lower

receiver is not, as a matter of law, a firearm, I address the government’s arguments that the lower

receiver is a “firearm” under the GCA and its implementing regulations.

                                      B. Government’s Arguments

        The government contends that I must give controlling deference to the ATF’s regulation

as the agency interprets and applies it. It also argues that granting the defendants’ motions would

remove all leal restrictions on possession of AR-15 lower receivers.

                       1. Deference to Agency Interpretation of Regulations

        As the government notes, the Supreme Court has held that:

                 If Congress has explicitly left a gap for the agency to fill, there is an
                 express delegation of authority to the agency to elucidate a specific
                 provision of the statute by regulation. Such legislative regulations
                 are given controlling weight unless they are arbitrary, capricious, or
                 manifestly contrary to the statute.

Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 843-844 (1984).

        Though this accurately states the law, it does not control the issue here. 6

        In the absence of a statutory definition, the ATF crafted § 478.11 to elucidate what a

receiver is. Moreover, as established at the evidentiary hearing, the ATF classifies the AR-15 lower

receiver as the regulated component in weapons such as the AR-15. By way of explanation for the

agency’s choice of the lower unit of the split receiver, ATF Firearms and Technical Division


6
  The government also suggests that the ATF’s interpretation of § 478.11 is entitled to “some deference” under
Skidmore v. Swift & Co., 323 U.S. 134 (1944). Deference under Skidmore, however, governs the deference courts
owe to any agency’s interpretation of an unambiguous statutory provision announced in a manner less formal than
the notice-and-comment rulemaking procedures. Here, the agency is interpreting its own regulation.

                                                       8
     Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 9 of 12. PageID #: 771



employee, Daniel Hoffman, testified that the agency believes that it “best meets” the definition of

“firearm frame or receiver” in § 478.11. (Doc. 60 Pg ID 565).

       When an agency interprets its own regulation, as Mr. Hoffman’s unit does, courts

“ordinarily defer to [the] agency’s interpretation of its own regulations,” Duncan v. Muzyn, 833

F.3d 567, 581 (6th Cir. 2018). This additional degree of judicial deference to an agency’s exercise

of its regulatory obligations, known as Auer deference, derives from the Supreme Court’s decision

in Auer v. Robbins, 519 U.S. 452 (1997). According to that decision, “when an agency interprets

its own regulation, the Court, as a general rule, defers to it unless that interpretation is plainly

erroneous or inconsistent with the regulation.” Decker v. Northwest Environmental Defense

Center, 568 U.S. 597, 613 (2013) (emphasis supplied).

       Moreover, as the Supreme Court recently explained:

               First and foremost, a court should not afford Auer deference unless
               the regulation is genuinely ambiguous. If uncertainty does not exist,
               there is no plausible reason for deference. The regulation then just
               means what it means—and the court must give it effect, as the court
               would any law. Otherwise said, the core theory of Auer deference is
               that sometimes the law runs out, and policy-laden choice is what is
               left over. But if the law gives an answer—if there is only one
               reasonable construction of a regulation—then a court has no
               business deferring to any other reading, no matter how much the
               agency insists it would make more sense.

Kisor v. Wilkie, --- U.S. ---, ---, 139 S.Ct. 2400, 2415 (2019) (internal citations omitted) (emphasis

supplied).

       Deference to agency interpretation in a situation where the regulation is unambiguous

would “permit the agency, under the guise of interpreting a regulation, to create de facto a new

regulation.” Id. (quoting Christensen v. Harris County, 529 U.S. 576, 588 (2000)). The same can

be said where an interpretation is “plainly…inconsistent with the regulation.” Decker, supra, 568

U.S. 613.

                                                  9
     Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 10 of 12. PageID #: 772



        The language of the regulatory definition in § 478.11 lends itself to only one interpretation:

namely, that under the GCA, the receiver of a firearm must be a single unit that holds three, not

two, components: 1) the hammer, 2) the bolt or breechblock, and 3) the firing mechanism. See,

e.g., Crooks v. Harrelson, 282 U.S. 55, 58 (1930) (holding the word “and” in its “ordinary sense”

is a conjunctive word, requiring not one or the other, but both [or, in this instance, three]).

Moreover, the agency’s interpretation for enforcement purposes of the lower receiver as the

“receiver” distorts rather than fits the tripartite regulation.

        The unambiguous regulation says what it means, means what it says, and needs no

inconsistent gloss to be meaningful.

        The government argues that the GCA’s statutory and regulatory scheme shows intent to

regulate a single part of a firearm and that “to require that a receiver house all parts listed in this

section would result in an application of the ‘firearm frame or receiver’ definition which is

inconsistent with the GCA.” (Doc. 41 Pg ID 166).

        The Supreme Court has already provided the answer to this argument: “if a violation of a

regulation subjects private parties to criminal or civil sanctions, a regulation cannot be construed

to mean what an agency intended but did not adequately express.” Christopher v. Smithkline

Beecham Corporation dba GlaxoSmithKline, 567 U.S. 142, 156 n.15 (2012), citing Diamond

Roofing Co., v. Occupational Safety and Health Review Comm’n, 528 F.2d 645, 649 (5th Cir.

1976) (emphasis supplied).

        Even if the regulatory definition was genuinely ambiguous, I cannot give deference to an

interpretation that is plainly erroneous or inconsistent with the regulation. It is apparent that the

ATF’s interpretation of § 478.11, that a receiver does not need to contain all of the parts listed in




                                                   10
     Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 11 of 12. PageID #: 773



the ATF’s regulatory definition of “firearm frame or receiver,” is inconsistent with the language

of the regulation.

       The government also argues that I must overrule the motions to dismiss in light of the fact

that the ATF has consistently applied its regulations to bring the AR-15 lower receiver within the

GCA. But there is no limitations period in this situation: misapplying the law for a long time

provides no immunity from scrutiny.

       Nor has the government shown that either Chevron or Auer deference requires a contrary

result: its demand for deference ignores the directive that “if uncertainty does not exist, there is no

plausible reason for deference.” Kisor, supra, --- U.S. at ----, 139 S.Ct. at 2415. (2019). No

authority entitles an agency’s long-standing consistent misapplication of its unambiguous

regulations to deference.

                       2. Dismissal Leaves Lower Receiver Unregulated

       The government points out, and defendants do not dispute, that dismissal on the basis the

defendants urge would leave the AR-15 lower receiver unregulated under the GCA. This cannot

factor into the decision to dismiss.

       In any event, the ATF retains the authority – and has the duty – to fix the regulatory scheme

and to regulate AR-15 lower receivers as firearms within the GCA. The result I reach only prevents

the agency from using an unreasonable and legally unacceptable application of its current

regulation to accomplish that worthwhile objective.

       This decision should not come as a total surprise to the agency. The Internal Revenue

Service, the precursor firearms regulatory agency before the ATF acquired that responsibility, had

been aware of the problem that two-part receivers pose for regulators for nearly as long as the

GCA has been in effect:



                                                  11
      Case: 3:18-cr-00387-JGC Doc #: 73 Filed: 12/18/19 12 of 12. PageID #: 774



                  Apparently the M-16 receiver is fabricated in two parts, and the
                  Enforcement Division has determined that the lower portion should
                  be considered the receiver…We were assured at the time that the
                  lower portion comes closer to meeting the definition of frame or
                  receiver in [the implementing regulations] although both parts were
                  necessary to function as a ‘frame or receiver.’… I can see some
                  difficulty in trying to make cases against persons possessing only
                  the lower part of a receiver, but insofar as the licensing, serial
                  numbering, and special occupational tax requirements are
                  concerned, I feel that this is the only practical solution.”

CC:ATF-12,736, Internal Revenue Service Memorandum 21708, Dept. of Treasury, Subject: M-
16 Receivers (March 1, 1971). 7

                                                      Conclusion

         The AM-15 lower receiver does not fit within the definition of “frame or receiver” under

27 C.F.R. § 478.11. The indictment’s factual allegations fail to state violations of 18 U.S.C. § 922,

et seq. Thus, the government cannot prove that the defendants knowingly made false statements

that were material to the lawfulness of the sale or disposition of a firearm, or that defendant Rowold

possessed firearms.

         Accordingly, it is hereby

         ORDERED THAT the defendants’ motions to dismiss (Docs. 39, 40) be, and the same

hereby are granted.



                                                                  /s/ James G. Carr
                                                                  Sr. U.S. District Judge




7
  Defense witness Daniel O’Kelly, a former ATF agent of twenty-three years, specializing in firearms knowledge,
testified that he called the flaws in § 478.11 to the attention of ATF officials, but to no avail. (“I co-wrote the lesson
plans that are still taught there today, myself and about five other people co-wrote those in 1998, and at that time I
voiced my concerns to a man named Richard Turner…”) (Doc. 60 Pg ID 495).

                                                            12
